IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40668

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 743
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 8, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRETT MICHAEL MALONE,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and suspended unified sentence of ten years, with a
       minimum period of confinement of three years, with seven years’ probation, for
       felony injury to a child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K, Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Brett Michael Malone was charged with four counts of lewd conduct with a minor under
sixteen. Malone pled guilty to an amended charge of felony injury to a child, I.C. § 18-1501(1),
and the state dismissed the remaining allegations. The district court sentenced Malone to a
unified term of ten years, with a minimum period of confinement of three years. The district
court suspended the sentence and placed Malone on probation for a period of seven years.
Malone appeals, claiming his sentence and his term of probation are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Malone’s judgment of conviction and suspended sentence and term of
probation are affirmed.




                                                   2